Citation Nr: 1646569	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  12-34 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for left ankle condition. 

3. Entitlement to service connection for bilateral pes planus. 

4. Entitlement to service connection for residuals of a stroke. 

5. Entitlement to service connection for chronic sinus congestion, to include sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse and Veteran's son. 


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Army from April 1964 to April 1966. This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran had a travel board hearing in August 2016 before the undersigned Veterans Law Judge (VLJ). 


FINDINGS OF FACT

1. The weight of the evidence is against finding that a current headache disability is related to service. 

2. The weight of the evidence is against finding that the Veteran has a current left ankle disability that is related to his military service. 

3. The weight of the evidence is against finding that the Veteran's pes planus noted at induction was permanently aggravated by service. 

4. The weight of the evidence is against finding that the Veteran's residuals of his stroke are related to service. 

5. The weight of the evidence is against finding that the Veteran's chronic sinus condition was incurred in or related to service. 

CONCLUSIONS OF LAW

1. The criteria for service connection for a headache disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for pes planus have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3. The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4. The criteria for service connection for residuals of a stroke have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5. The criteria for service connection for a chronic sinus disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

A. Headaches

The Veteran reports that he has had headaches his entire life. He reports that he had headaches all year after service in the Army and took aspirin and BC powder. He claims that the military service aggravated pre-existing headaches that were noted at his induction exam. He reports that a private doctor told him that he has had an aneurysm ever since he was a child and the stress of getting drafted caused the aneurysm to burst. 

The Veteran's cousin K.B. submitted a buddy statement in April 2010 reported that the Veteran had migraine headaches since childhood that persisted into his adult years and hindered him from participating in sports and other activities. The Veteran's cousin L.B. submitted a buddy statement in April 2010 indicated that he observed his cousin taking aspirin for headaches after service and that on one occasion he had to assist the Veteran in driving. 

In terms of element (1), the Veteran is competent to report a diagnosis of headaches. 

The Board considered the Veteran's statements that he had pre-existing headaches noted at induction that were aggravated by military service. The Veteran did check the box for "frequent or severe headaches" at his January 1964 induction examination.    There is, however, no evidence to suggest that his headaches were permanently aggravated by service beyond their normal progression. While the Veteran testified that he had more frequent headaches throughout service and the course of his life, the Veteran never reported any headache conditions in service. 

The Veteran seems to assert in his testimony that his aneurysm in March 2000 was caused by his life-long headache condition. Treatment records show that he that the Veteran had an acute onset of headache with acute left third nerve palsy for 2-3 weeks before his admission for a post left frontal craniotomy for an aneurysm in March 2000.  The Veteran has since had residual spastic right hemiparesis, mild lower facial weakness, sensory impairment of the right face, right arm and slurred speech. There is, however, no medical evidence or opinion to substantiate this conclusion that his life-long headache condition is linked to his March 2000 aneurysm rupture. While the Veteran mentioned a private physician, Dr. Zeal, from Baptist Health informing him of a link between the stress of getting drafted and the Veteran's aneurysm, the records provided between March 2000 and March 2008 do not show any such opinion.  There are no conclusions by the treating physicians on how long the Veteran may have had the aneurysm.  Furthermore, there are no treatment records between the Veteran's June 1966 separation until 2000 to indicate any issues with headaches or aneurysm. 

The Board considered the Veteran's lay testimony and the buddy statements submitted regarding the Veteran's headache conditions. While the Veteran is competent to report the worsening of his headache condition, there is no corroborating evidence that helps to establish a link between service and aggravation of any headache condition. The Veteran is also not a medical expert and cannot opine on the potential connection between a lifetime of headaches and a ruptured aneurysm. Moreover, there is no evidence of treatment in-service or for 34 years after service for headaches. Furthermore, the Veteran's ruptured aneurysm occurred after a 3-4 week acute bout of headaches and there is no indication in treatment records that the Veteran had a long-term headache condition. Therefore, the claim must be denied. 

B. Left Ankle Condition

The Veteran testified that he suffered a sprained ankle in 1965 and it is documented in the service treatment records. He indicates that he currently gets therapy every year on his ankle. However, the June 2010 VA examination noted that the Veteran reported no current problems with his left ankle and there are currently no objective findings for a diagnosis of a left ankle condition.  VA compensation only may be awarded to an applicant who has a disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 104 F.3d 1328 (1997).   This requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board must address diagnoses generated prior to the filing of a claim in determining whether a current disability existed during the pendency of the claim. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). Determination that a diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a "current diagnosis" is a factual finding to be made by the Board in the first instance. Id. at 294, n.3. Based on the evidence, the Veteran does not have a current left ankle disability and is unable to satisfy element (1) of service connection. Therefore, the claim must be denied. Should the Veteran have a left ankle disability in the future, he is certainly free to file a new claim.  

C. Pes Planus

The Veteran noted at his April 1964 induction examination that he had pes planus. He testified that he currently has swelling and calluses and is prescribed orthopedic shoes. He did not testify to any specific incidences of in-service aggravation to his feet.  Furthermore, at his June 2010 VA examination, the Veteran did not clearly indicate that the flat feet condition was aggravated by service. 

The service treatment records show that the Veteran had third degree pes planus at his entrance examination in April 1964. The Veteran's service treatment records do not show any treatment for foot problems other than the notation of third degree pes planus. Finally, the Veteran checked "no" for foot trouble in his March 1966 separation examination. 

The June 2010 VA examination opined that it is less likely as not that the veteran's bilateral pes planus was permanently increased beyond the natural progression in military service. The service treatment records show neither treatment for foot problems nor any indication of aggravation. Furthermore, it is not clear from the Veteran's own testimony whether this condition was aggravated in any way by service. Therefore, the claim must be denied. 

D. Residuals of a stroke

The Veteran testified that his stroke that occurred in March 2000 was linked to his aneurysm. The Veteran did indeed have stroke symptoms in March 2000 after a ruptured aneurysm that resulted in right sided weakness, seizures and speech/language problems.  He contends that his headaches in service caused and aggravated his aneurysm that has existed since service. However, there is no evidence that an aneurysm existed since service. There is also no evidence of headache treatment in service. Finally, there is no evidence of stroke symptoms in service and no other evidence to link the Veteran's period of service to his stroke that occurred 34 years later. Therefore, the claim must be denied. 

E. Sinusitis

The Veteran claims that he began getting sinusitis and colds in service. He indicated that he had hay fever and chronic or frequent colds at induction examination and he does report that he has sinusitis at his March 1966 separation examination. 

The June 2010 VA examiner notes that the Veteran reported he has continued to have problems with chronic sinus congestion and allergic rhinitis throughout the years and reported current complaints of chronic nasal congestion. The examiner noted that the Veteran had no evidence of nasal polyps, obstruction of the nasal passages, septal deviation, and tissue loss or nose deformity. The examiner noted that the relationship between the current symptoms of allergic rhinitis and chronic sinus congestion cannot be determined without resorting to speculation. Additionally, there is no evidence in either current medical records or service treatment records of any symptoms or diagnoses of sinusitis. 

Therefore, the weight of the evidence is against finding that the Veteran's currently reported sinus condition is related to service. 

II. Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a March 2010 letter prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

 Entitlement to service connection for headaches is denied.

Entitlement to service connection for left ankle condition is denied. 

Entitlement to service connection for bilateral pes planus is denied.  

Entitlement to service connection for residuals of a stroke is denied.  

Entitlement to service connection for chronic sinus congestion, to include sinusitis is denied.  



______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


